Citation Nr: 1012784	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  00-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran had periods of active duty from April 1942 to 
July 1969.  He died in February 2000.  The appellant is the 
Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision rendered by the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This issue was initially remanded by the Board in March 2003 
and July 2004.  In August 2005, the Board issued a denial of 
the appellant's claim for benefits.  In April 2007, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated and remanded the portion of the Board's August 2005 
decision pertaining to the issue of entitlement to service 
connection for the cause of the Veteran's death in light of 
a March 2007 Joint Motion to Remand submitted by the 
parties.  In November 2007, the Board remanded this issue in 
order to ensure compliance with VA's duties to notify the 
appellant of the information or evidence needed to 
substantiate her claim and to attempt to obtain medical 
treatment records from 1945 or 1946.  

In June 2008, the Board issued a decision which the 
appellant appealed to the Court.  In April 2009, the parties 
to the appeal filed a Joint Motion for Remand asking the 
Court to vacate and remand the matter to the Board.  The 
basis for the motion was that the RO failed to advise the 
appellant that it was unable to obtain the medical treatment 
records from 1945 and 1946.  See 38 C.F.R. § 3.159(e).  The 
Court granted the parties motion that same month.  In 
September 2009, the Board remanded the matter to the RO so 
it could notify the appellant of its inability to obtain the 
potentially relevant records.  The RO notified the appellant 
of such in an October 2009 letter, and following the 
issuance of a supplemental statement of the case, returned 
the matter to the Board for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran died in February 2000 of aspiration 
pneumonitis secondary to severe dementia and left frontal 
cerebrovascular accident.  

2.  At the time of the Veteran's death, he was service-
connected for residuals of a shrapnel wound to the right 
shoulder.  His disability rating at the time of death was 10 
percent.

3.  A service-connected disability was neither the principal 
nor a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The cause of the Veteran's death was not the result of a 
disease or injury incurred in or aggravated by active 
military service; a service-connected disability did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.312 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claims; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

July 2004 and January 2008 letters from the RO satisfied 
these criteria.  In the letters, the RO advised the 
appellant of the basic criteria for claims based on service 
connection for the cause of the Veteran's death and 
explained VA's duties to assist her in obtaining evidence 
relevant to the claim.  Contrary to VCAA requirements, the 
VCAA-compliant notice in this case was provided after the 
initial adjudication of the claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was 
cured by readjudication of the claim in the November 2009 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. Unlike a claim to reopen, an original DIC 
claim imposes upon VA no obligation to inform a DIC claimant 
who submits a nondetailed application of the specific 
reasons why any claim made during the deceased veteran's 
lifetime was not granted. Where a claimant submits a 
detailed application for benefits, VA must provide a 
detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The appellant did not submit a detailed application for DIC 
benefits, and VA therefore was not required to explain why 
any claim made during the Veteran's lifetime was not 
granted.  In addition, the aforementioned letters told the 
appellant that to support her claim for DIC benefits, the 
evidence had to show that the Veteran died from a service-
connected injury or disease.

The letter also indicated that to establish entitlement to 
these benefits, the evidence had to show three elements: the 
cause of death, an injury disease or other event in service, 
and a relationship between the cause of death and the 
injury, disease, or event in service.

The letter did not fully comply with the Hupp requirements, 
as it did not contain a statement of the conditions for 
which the Veteran was service-connected at the time of his 
death and did make a clear distinction between the evidence 
and information required to substantiate a DIC claim based 
on a previously service-connected condition and the evidence 
and information required to substantiate a DIC claim based 
on a condition not yet service-connected.  

The Board finds that the error in not fully complying with 
Hupp was not prejudicial for the following reasons:  First, 
in the appellant's hearing testimony, and as found in other 
statements of record, she expressed her contention that the 
Veteran's service-connected residuals of a shrapnel wound to 
the right shoulder substantially contributed to his death.  
Thus, there is evidence that she was fully aware of the 
conditions for which the Veteran was service-connected 
during his lifetime.  In addition, during much of the time 
that this matter has been on appeal, the appellant was 
represented by an attorney.  An attorney is presumed to know 
the law and has a duty to communicate about the law to his 
client.  Overton v. Nicholson, 20 Vet. App. 427, 438-439 
(2006).  

In addition, the Board finds that there has been substantial 
compliance with its February 2009 remand directive.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In this respect, the 
RO was directed to advise the appellant, pursuant to 
38 C.F.R. § 3.159(e) that it was unable to obtain 
potentially relevant Federal records.  In October 2009, the 
RO advised the appellant of the identity of the records it 
had tried to obtain, an explanation of efforts VA made to 
obtain the records, an indication that no further efforts 
would be made to obtain the records, and a notice that the 
appellant was ultimately responsible for providing evidence 
necessary to substantiate her claim.  In a November 2009 
email communication with the appellant's representative's 
law firm, a paralegal case manager indicated that the 
appellant had no further records to submit.  In a January 
2010 letter, the appellant's attorney agreed that it 
appeared that the RO had satisfied the notice requirement 
advising the appellant that the records were unavailable.  
No additional evidence was identified or submitted.  For 
these reasons, the Board finds that there has been 
substantial compliance with its remand directive.  

The Veteran's available service treatment records and 
relevant VA and private medical records are in the file.  
Exhaustive efforts were made to locate records showing 
treatment for a psychiatric condition in 1945 or 1946.  In 
January 2008, a request was made to obtain these records 
from the Memphis VA Medical Center (VAMC).  A response was 
sent detailing the history of the facility.  A call was also 
made to the Memphis VAMC in January 2008 inquiring about any 
satellite clinics at which the veteran could have sought 
treatment at this time.  The Report of Contact indicated 
that no outpatient clinics for that facility existed until 
approximately 2003.  A request was also made for clinical 
records for active duty inpatient treatment for a 
psychiatric condition from October 1, 1945 to January 19, 
1946 at Fort Bragg, North Carolina.  A February 2008 
response indicated that no records were located.  All 
available records identified by the appellant as relating to 
this claim have been obtained, to the extent possible.  The 
Board finds that the record contains sufficient evidence to 
make a decision on the claim.  VA has fulfilled its duty to 
assist.

The duty to assist includes, when appropriate, the duty to 
obtain a medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  Here, VA obtained a 
medical opinion in April 2001.  In that opinion, the 
examiner addresses the relationship between the service-
connected shrapnel wound and the Veteran's death.  While the 
opinion does not directly address the appellant's second 
theory of entitlement, that the Veteran had PTSD that caused 
other disabilities that resulted in death, the Board finds 
that remanding for additional medical opinion is not 
required.  In addition, the Board acknowledges that the 
appellant has provided a medical opinion addressing the 
relationship between PTSD and the Veteran's death.  That 
opinion is based on the appellant's lay testimony that the 
Veteran was treated for a psychiatric disorder manifested by 
PTSD during service and shortly following service.  The 
Board finds, however, that the testimony is not credible, 
and hence, the private examiner's reliance on such testimony 
renders the opinion of little probative value.  

VA's duty to assist also includes a duty to provide the 
appellant with a proper medical opinion when warranted.  In 
this respect, the Board notes that in the case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination/opinion is required when (1) there is evidence 
of a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection 
regulations that would support incurrence or aggravation, 
(3) an indication that the current disability may be related 
to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes that further opinion is not needed in 
this case because the evidence indicating that the Veteran 
had PTSD that ultimately resulted in death are based on lay 
statements of the appellant.  Those statements are 
outweighed by other evidence of record showing no PTSD in 
service or after service.  This is discussed more fully 
below, at pp. 13-16.  Hence, there is no evidence of a 
disability and the evidence of record is insufficient to 
trigger VA's duty to provide additional opinion.   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield, supra.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service. 38 U.S.C.A. §§ 1110 (West 2002).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

In this case, the appellant is claiming entitlement to 
service connection for the cause of the Veteran's death from 
aspiration pneumonitis, which she contends was caused by the 
service-connected shrapnel wound or by PTSD.  

In order to establish service connection for the cause of 
the Veteran's death, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to it.  A service-connected 
disability is one which was incurred in or aggravated by 
active service, one which may be presumed to have been 
incurred during such service, or one which was proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2009).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2009).

The service-connected disability will be considered a 
contributory cause of death if it is shown that it 
contributed substantially or materially to death, combined 
to cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2009).  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

The debilitating effects of a service-connected disability 
must have made the Veteran materially less capable of 
resisting a fatal disease, or have had a material influence 
in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).  



The Veteran's death certificate shows that the immediate 
cause of death was aspiration pneumonitis with multiple risk 
factors.  Conditions giving rise to the immediate cause were 
severe dementia and left frontal cerebrovascular accident.  
Other significant conditions contributing to death but not 
resulting in the underlying cause were severe dementia, a 
seizure disorder, and left frontal cerebrovascular accident.  
At the time of his death, service connection was in effect 
for residuals of a shrapnel wound to his right shoulder.  
The disability was rated as 10 percent disabling.  

The appellant advances two theories in support of her claim.  
First, she alleges that the Veteran's death was brought on 
by shell fragments in his lung; that the foreign bodies in 
the lung caused colds and pneumonia and ultimately resulted 
in aspiration pneumonitis and death.  Secondly, she alleges 
that the Veteran developed posttraumatic stress disorder 
(PTSD) as a result of his experiences during World War II, 
that PTSD caused hypertension, that hypertension caused 
cerebrovascular accidents, and that cerebrovascular 
accidents led to dysphagia and severe aspiration pneumonia 
resulting in death.  

The Board will address each theory in turn:    

First, the preponderance of the evidence is against the 
claim that that residuals of a shrapnel wound to the 
shoulder caused colds and pneumonia and ultimately resulted 
in aspiration pneumonitis and death.  The Veteran's service 
treatment records clearly show that he had a right shoulder 
shrapnel wound in 1944, that he continued to serve on active 
duty for over twenty-five years, and that he was discharged 
with only minor scarring to the right shoulder and no 
limitation of function in the right shoulder.  The competent 
and probative evidence does not show, however, that the 
right shoulder shrapnel wound affected the lung, caused 
colds or pneumonia, or resulted in the aspiration 
pneumonitis that caused death.  

In this respect, the Board finds the April 2001 VA 
examiner's opinion to be the most probative evidence 
addressing the question of the relationship between the 
service-connected disability and death.  In that opinion, a 
VA examiner, who was a respiratory specialist, reviewed the 
Veteran's claims folder and determined that the aspiration 
pneumonia experienced by the Veteran at the time of his 
death was due to vomiting and inhaling gastric fluids into 
the lungs and not as a result of a penetrating wound from 
outside the lung.  He further opined that aspiration was 
secondary to dementia and the severe disability caused by 
previous cerebrovascular accident and not from the service-
connected shrapnel wound.  In support of his opinion, he 
noted that his review of the x-ray evidence did not reveal 
shrapnel fragments in the lung, and concluded that it was 
not as likely as not that the residual shrapnel fragments in 
the Veteran's right shoulder caused or contributed to the 
condition that ultimately brought about his demise.

Here, the VA examination opinion in April 2001 is based on 
sufficient facts, included a review of the Veteran's claims 
file, is the product of reliable principles, and included an 
application of the principles to the facts of the case.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the Veteran's service-connected right 
shoulder shrapnel wound was neither the principal nor a 
contributory cause of the Veteran's death as it did not 
contribute substantially or materially to the Veteran's 
death, it did not combine with other disability to cause 
death, nor did it aid or lend assistance to the production 
of death.  There is no persuasive evidence supporting the 
theory that retained metallic bodies in the Veteran's 
shoulder caused a lung disorder that resulted in the 
terminal pneumonitis nor that the retained metallic bodies 
weakened the Veteran's immune system to such a degree that 
it caused the development of the terminal pneumonitis.  



The Board has considered the appellant's hearing testimony.  
In that testimony, she states her belief that metal in his 
lungs caused colds and pneumonia and ultimately led to his 
death.  While the appellant is certainly competent to 
discuss symptoms she observed, there are limits to her 
ability to relate her late husband's shrapnel wound to the 
shoulder to his death.  As a lay person she is not competent 
to establish a medical diagnosis or show a medical etiology 
merely by her own assertions when such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (2009) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Here, she is not competent to offer an opinion as to whether 
the Veteran had shrapnel in the lungs and whether the 
service-connected disability ultimately factored into his 
death.  These matters require competent medical evidence.  

As to the appellant's second theory, the Board again finds 
that the preponderance of the evidence is against the claim 
that the Veteran had PTSD or that PTSD caused or aggravated 
various comorbid disabilities that ultimately resulted in 
death.  The Board is of course aware of the December 2003 
opinion from Evan McLeod, M.D. indicating that the Veteran 
had posttraumatic stress, that posttraumatic stress caused 
hypertension, that hypertension may have caused multiinfarct 
dementia and that "the dysphagia leading to aspiration 
pneumonia probably was caused by his previous multiple 
cerebral infarctions, due to longstanding hypertension, and 
should be considered a service related medical problem." 

The Board is well aware that it cannot disregard Dr. 
McLeod's opinion solely on the rationale that it is based on 
a history given by the appellant, see Coburn v. Nicholson, 
19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2006); the Board does not do so here. 

The history as provided by the appellant and relied upon by 
the physician is not supported by the record.  First, he 
relies on the appellant's statement that the Veteran was 
hospitalized for psychiatric care in service in 1945 and in 
Memphis, Tennessee in 1946.  The records of any psychiatric 
care are not, however, of record.  The appellant testified 
before the undersigned in 2003 that she had known the 
Veteran since she was a child and that she observed him 
"hollering" after his overseas service.  However, her 
credibility to accurately report the alleged hospitalization 
is substantially diminished due to the fact that she did not 
personally witness the event at the time.  For instance, in 
the VA psychiatric examination report, dated in July 1992, 
the appellant reports that she was told by the Veteran's 
mother that he was hospitalized for emotional problems.  
That statement, made long before the appellant's claim at 
hand, is highly probative and credible evidence that she had 
no personal knowledge of the Veteran's alleged psychiatric 
hospitalization.  Moreover, the appellant testified before 
the undersigned in 2003 and when asked if she knew if the 
Veteran had ever been diagnosed with any psychiatric 
condition, she replied that she did not know, because the 
Veteran would not talk to her about his military 
experiences.

In addition to these inconsistencies, the Board finds that 
the most probative evidence as to whether the Veteran had 
PTSD in service comes from his service treatment records.  
Again, they do not show complaints or treatments for 
posttraumatic stress or symptoms of posttraumatic stress.  
They do indicate, however, that he continued to serve until 
discharge in 1969.  At that time, he completed a medical 
history report wherein he denied ever having trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, and nervous 
trouble of any sort.  He reported the same lack of any 
psychiatric symptomatology on medical history reports 
completed in 1951, 1955, 1967 and 1968.  While, he did 
report some trouble sleeping over the past few weeks before 
a 1964 examination, but with no further notation, and 
subsequent denial of such difficulties in 1967, 1968, and 
1969, this was clearly a temporary situation for him.  
Although the Veteran noted on those reports his history of 
being hospitalized and treated for the shrapnel wounds, he 
never reported the hospitalization alleged by the appellant 
for psychiatric problems in 1945 or 1946 on these service 
records.  

The appellant's attorney points to 1955 request for waiver 
of "mental requirements" for the purpose of reenlisting as 
evidence the Veteran had psychiatric problems during 
service.  That is not the case, however.  The 1955 memo 
indicates that it had been discussed with the Veteran that 
"he must put out extra effort on the job," with no 
indication that the Veteran was experiencing emotional 
problems at that time.  This conclusion is bolstered by the 
fact that as noted above, the Veteran completed a report of 
medical history in 1955 wherein he denied having or ever 
having psychiatric symptomatology. 

Other probative evidence as to whether or not he had 
symptoms of PTSD or PTSD would come from the Veteran 
himself.  Here, however, while the Veteran did file a claim 
for service connection for a nervous disorder in May 1992, 
by the time he was psychiatrically examined in July 1992, 
his senile dementia had progressed to a point that he was 
unable to communicate effectively.  The appellant's attorney 
points to the Veteran's 1992 claim form, wherein the alleged 
hospitalization is referenced, as persuasive evidence from 
the Veteran himself that the hospitalization occurred.  
However, not only was the Veteran senile at that time, but 
the more probative statements from the Veteran are the ones 
more contemporaneous in time to the alleged hospitalization.  
As noted above, with the exception of trouble sleeping in 
1964, the Veteran never alleged during service that he had 
ever experienced psychiatric symptoms or that he had ever 
been hospitalized for such. Also, the Veteran stated at the 
July 1992 VA psychiatric examination that he had never been 
hospitalized for psychiatric problems.  It is impossible to 
tell which of his statements was correct, as he was 
suffering from senile dementia.  



In January 1982, the Veteran was hospitalized at a private 
facility for a cough and chest pain.  Although he related a 
medical history that included hypertension and an ulcer, 
there was no allegation by him that he had a history of 
experiencing psychiatric symptoms.

As such, the Board finds that the other facts in the record 
contradict the facts provided by the appellant that formed 
the basis of Dr. McLeod's opinion.  See Kowalski, 19 Vet. 
App. at 179; Coburn, 19 Vet. App. at 432 (reliance on a 
Veteran's statements renders a medical report incredible if 
the Board rejects the statements of the Veteran).  See also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical 
opinion based on an inaccurate factual premise is not 
probative).

As noted, when evaluating medical opinions, the Court has 
indicated that the Board should consider whether (1) the 
testimony is based upon sufficient facts or data; (2) the 
testimony is the product of reliable principles and methods; 
and (3) the expert witness has applied the principles and 
methods reliably to the facts of the case.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  

Here, as previously addressed, the Board finds the opinion 
relies on inaccurate facts and insufficient data.  In 
addition, the probative weight of the opinion is diminished 
by the fact that the physician does not have expertise in 
diagnosing psychiatric disorders.  His letterhead refers to 
the fact that he is a pulmonary medicine consultant.  Thus, 
while he is certainly competent to render a medical opinion 
in a case involving pulmonary disabilities, he does not 
specify as to how he has any expertise to diagnose PTSD or 
to link such to the development of hypertension and other 
comorbid disabilities.  Finally, the expert does not 
describe his rationale in linking PTSD to hypertension, 
hypertension to stroke, stroke to dysphagia, leading to 
aspiration pneumonitis and death.  

For these foregoing reasons, the claim for service 
connection for the cause of the Veteran's death must be 
denied.  In making this determination, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable. 


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


